Citation Nr: 1729797	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  05-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the US Army from September 1990 to August 1991 to include a tour in Southwest Asia during Operation Desert Storm/Desert Shield.  The Veteran had prior active duty for training service from May 1988 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2009 and June 2011, the Board remanded the case for additional development, and in a June 2012 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD.  The Veteran then appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand (JMR), which vacated the Board's June 2012 decision and directed that consideration be given to an extra-schedular evaluation and entitlement to TDIU benefits.  In September 2013 and September 2016, the Board again remanded the case for additional development.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by psychiatric symptoms such as sleep impairment, nightmares, difficulty concentrating, irritability, anger management issues, hypervigilance, and difficulty in maintaining social relationships, causing occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, or total occupational and social impairment.


2.  Throughout the appeal period, the Veteran's service-connected PTSD did not present an exceptional or unusual disability picture.

3.  The Veteran is service-connected for the following disabilities: PTSD, currently evaluated as 50 percent disabling and migraine headaches associated with PTSD, currently rated as noncompensable.  

4.  The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.126, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2. Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321  (b) (2016).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in a March 2001 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran has received letters in April 2014, February 2015, and February 2017, in reference to the claim for TDIU, and the increased rating claim for PTSD.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the Board remand in September 2016, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to PTSD and his employability.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  PTSD 

Upon review of the medical evidence of record, the Board finds that a disability rating in excess of 50 percent for PTSD is not warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in April 2015, which is after August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 50 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with reduced reliability and productivity.  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, from January 13, 2004.  The Veteran filed a claim for increased rating of PTSD in January 2004.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the current 50 percent evaluation for PTSD from January 13, 2004 is appropriate under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity which are indicative of the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 50 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 50 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence of record supports a 50 percent rating for PTSD for the appeal period.  In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran; VA treatment records; and VA examinations dated in February 2004, December 2009, and April 2017.  

At a February 2004 VA psychological examination, the VA examiner assigned a GAF score of 45.  As mentioned above, GAF scores in the range of 41 to 50 indicate serious symptoms, but are utilized in addition to the other evidence of record to assign a disability rating of 50 percent for psychological disorders.  The Veteran also reported he was irritable at work and that he "flies off the handle;" as a result he got unsteady work at his dad's business.  The Veteran also reported difficulty in keeping relationships, having nightmares, and waking in a cold sweat.  He reported trouble sleeping - both falling asleep and staying asleep.  The Veteran was also hypervigilant and stated that he tried to avoid crowds.  The examiner noted that the Veteran was neatly and cleanly dressed and demonstrated good personal hygiene but had a flat affect.  The Veteran denied suicidal or homicidal ideations with no evidence of gross memory loss or impairment.  The examiner felt that the Veteran's PTSD was moderate to severe and did not contain psychotic features.

Over the next couple of years, the Veteran's symptoms were similar to that of the February 2004 VA examination.  The Veteran reported mood swings, poor appetite, trouble sleeping, problems with relationships, hypervigilance, irritability, and losing his temper.  The Veteran denied suicidal or homicidal ideations.  In July 2004, the Veteran reported he was working 12-15 hours per day, 6 and a half days a week for his father's business as an electrician.  In October and November 2006, the clinician noted a dull or flat affect from the Veteran.  The GAF scores in this period were generally consistent in the 50 range as 55 (February 2004 clinic visit), 50 (August 2006 clinic visit), to 52 (November 2006).

At the May 2008 VA examination for PTSD, the VA examiner assigned a GAF score of 60.  The Veteran denied suicidal or homicidal ideations.  The Veteran reported working 3 days a week at his father's business, but reported anger outbursts with his dad and brother at work sometimes.  The Veteran reported combat nightmares once or twice a week with night sweats and other sleep problems.  The Veteran reported that he avoids crowds, was easily startled and hypervigilant.  The Veteran said he was able to finish tasks at work, but not at home where he loses concentration.  He reported losing things often and being forgetful.  The examiner noted that the Veteran had a dysthymic affect, and appeared irritable and hyperalert.  Regarding the Veteran's report of seeing shadows in his peripheral vision and hearing things at night, the examiner commented that "these appear more related to hyperalertness than true hallucinatory processes."  The Veteran reported that he volunteers for a rescue squad in the community, enjoys fishing, and has a couple of close friends that he sees occasionally, but considered himself mostly isolative.  The Veteran reported a good relationship with daughter, that he had a girlfriend, and that he lived with his daughter and his mother.

In March 2015, the Veteran reported anger and frustration, but no suicidal thoughts or depression.  In May 2016, the Veteran had a negative screening for PTSD at the annual checkup.  

At the April 2017 VA examination for PTSD, the Veteran reported that he "very seldom" has anxiety attacks.  The examiner noted that these attacks did not qualify as panic attacks.  The examiner noted anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation or mood as some of the Veteran's current symptoms.  The Veteran reported that he was forgetful and had to keep to-do lists.  The examiner noted that the Veteran was neatly dressed and well-groomed with a normal rate and rhythm of speech.  The Veteran had a relaxed affect, and sense of humor appropriate to the situation.  He reported working around 40 hours per week, depending on the work load, or how he feels.  There was no evidence of disturbance in thought process.  The Veteran denied suicidal or homicidal ideations.  Memory was intact for immediate, short-term, and long term recall.  Judgment, attention, and concentration skills were intact according to the examiner.  

In summary, consideration of the above psychiatric symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 50 percent rating.  See 38 C.F.R. § 4.130.  

However, the Veteran does not meet the criteria for a higher 70 percent evaluation for his service-connected PTSD.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment, with deficiencies in most areas, which is required for the 70 percent rating.  38 C.F.R. § 4.130.  

In particular, the Board finds that the Veteran does not have social impairment with deficiencies in most areas as contemplated by a schedular 70 percent evaluation.  See 38 C.F.R. § 4.130.  In this regard, the Board notes that the Veteran lives with his mother, has a good relationship with his daughter, and works with his father and brother, although they do argue occasionally.  Thus, he can still maintain some relationships, albeit with difficulty and tension.  Moreover, the Board notes that the 50 percent evaluation he now has for PTSD encompasses a difficulty in establishing and maintaining effective relationships.  The Veteran reports to his medical appointments in a state of good personal hygiene and alert.  He has not reported suicidal or homicidal ideation.  His judgment and abstract thinking capabilities are not impaired.  The Veteran reports some memory impairment with reference to daily activities in that he must make a to-do list.  In short, the medical or lay evidence of record reveals the Veteran's symptoms more closely match the 50 percent disability rating for PTSD.  

With regard to occupational impairment, the Board acknowledges that the Veteran reported working full time at the most recent April 2017 VA examination.  In prior records, he reported working sometimes in excess of 40 hours per week, at times 12-15 hours per day, six and a half days per week.  Although the Veteran reported he had to leave the police force due to triggers of Desert Storm experiences, and anger management issues, the Board notes that he has been working successfully at his family's business for at least 13 years.  This goes against a finding of occupational impairment with deficiencies in most areas.

Accordingly, the Board finds that the evidence does not support an increased disability rating in excess of 50 percent for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3, 4.130.

In determine whether a rating in excess of 50 percent is warranted for the Veteran's PTSD, the Board has considered whether assignment of an extraschedular evaluation is warranted.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating. 38 C.F.R. § 3.321  (b)(1). The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111   (2008).

In this case, during the appeal period the Veteran's PTSD has been manifested by anxiety, suspiciousness, sleep impairment, mild memory loss, disturbacnces of motivation and mood, nightmares, impaired concentration, irritability and anger outbursts.  While the Veteran reports that he often engages in verbal conflicts with family members in the family business, the record throughout the appeal shows that he has continued working throughout the appeals period.  The rating assigned contemplates these impairments.  While the Veteran has been noted be underemployed during the appeal period, the severity of the Veteran's service-connected PTSD is contemplated by the currently assigned 50 percent evaluation for PTSD.  Despite the severity of his PTSD, the Veteran has maintained employment and has regularly volunteered as a firefighter attending rescue squad meetings and overseeing the work of the fire department in addition to his employment.  As noted by the April 2017 VA examiner, the Veteran's did not cause functional impairment in the Veteran's employment. 

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Thus, the Board has considered impact that his PTSD has when combined with the effects of service-connected migraines.  The record reflects that the Veteran's headaches are precipitated by stress and pressure.  While the Veteran's headaches increase in severity in times of stress, the record does not reflect that such has resulted in an increase in severity of such that renders application of the schedular criteria for the evaluation of psychiatric disabilities in sufficient to account for the Veteran's symptomatology.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

In the case at hand, the Veteran's military occupational specialty during his time in active service was as a construction equipment repairer.  The Veteran has not provided evidence relating to other education or job training beyond what he has described to examiners during medical appointments.  The RO requested his vocational and rehabilitation records (VR&E) but in the April 2017 supplemental statement of the case (SSOC), the RO reported that the case for VR&E was discontinued without assessment.  The Veteran reports that he currently works full time as an electrician with at least one brother in their father's heating, ventilating, and air conditioning (HVAC) business.  

At the Board's request, the April 2017 VA examiner opined on the functional effects that the Veteran's PTSD has on his employment; the VA examiner remarked that "the Veteran's PTSD does not cause functional impairments."

Service connection has been granted for PTSD, rated as 10 percent from March 23, 2000, and 50 percent disabling from January 13, 2004; and migraine headaches associated with PTSD, rated as noncompensable from January13, 2004.  The Veteran's combined disability rating is 10 percent as of March 23, 2000, and 50 percent as of January 13, 2000.  As such, the Veteran does not meet the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  However, IF in the judgment of VA, his service-connected disabilities render him unemployable, he is eligible for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities, and declines to refer the claim for extraschedular consideration.  Most pertinent to this conclusion is the fact that he is currently and successfully working.  The April 2017 opinion of the VA examiner, who is an expert at evaluating the impact of psychiatric disabilities upon employability, is also very persuasive.  In reading the descriptions in the evidence of the Veteran's work environment, given his difficulties in maintaining harmonious family and personal relationships, the Veteran's working life appears to be more difficult because he works with his family rather than with non-relatives.  Despite this familial tension, it appears that the Veteran has been working successfully for the family business for at least 13 years.

Governing regulation provides that marginal employment shall not be considered substantially gainful employment.  For these purposes, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

In this case, the Veteran has not reported his annual income, and indeed, has not contended that he lives in poverty.  The Board declines to find his employment is protected or sheltered simply because he works in a family business.  To the contrary, it appears that he is an integral part of a small business and that he brings skill and experience to the business.  

At a February 2004 VA examination, the Veteran reported that he had difficulty maintaining personal relationships.  The Veteran reported that he had a falling out with his parents during which he did not speak with them for a year, but the relationship has been restored.  The Veteran also reported that he had a poor relationship with one brother, almost "coming to blows with him," and that the Veteran himself no longer had the good relationship with his siblings that he did when he was younger.  The Veteran reported he had been a police officer for 4 years from 1991 - 1995 but left because the job triggered memories of Desert Storm and he also had issues with anger management.  The Veteran also reported that he tried to start several businesses but was unsuccessful due to his inability to concentrate.  At the time of the VA examination in February 2004, his father employed the Veteran as a part-time contract laborer.  The Veteran stated he did not get more hours from his father at work due to his propensity to "fly off at the handle" and get irritable.  The VA examiner opined that an employer other than the Veteran's father would likely have difficulty tolerating the Veteran's behavior.  The record does not contain much evidence to substantiate this opinion.  The Veteran did report that prior to the examination, it is unclear exactly when, there was a one and a half year period during which the Veteran stated he had "unsteady employment."

In July 2004, the Veteran reported working 12-15 hours a day, 6 and a half days per week for his dad's business.  At a May 2008 VA examination, the Veteran reported he still got in verbal conflicts with his dad and brother at work, where he reported working 3 days a week.  The Veteran reported his dad would send him home if he got angry.  Around customers, the Veteran reported trying to control his temper.  The Veteran also reported that he is able to finish tasks at work, but at home his concentration wanes and he leaves things incomplete. 

In March 2015, the Veteran reported that he worked increased hours to compensate for a brother employed at the business who was often ill.  In April 2017 at the VA examination, the Veteran reported that he worked about 40 hours per week at his dad's HVAC business.  At the same examination, the Veteran also reported that he has anger issues and he gets "angry in a hurry."  As mentioned earlier, the VA examiner opined that, in reference to work, "the Veteran's PTSD does not cause functional impairments."

In summary, the preponderance of the evidence is against the claim for a TDIU.  The Veteran is working productively in a profession which allows him to work independently, to have minimal interaction with the public (during which he states he controls himself), and in which he has been given progressively more hours, at times in excess of 40 hours per week over the past 13 years, even taking on additional hours when his brother is absent.  As such, the evidence shows that the Veteran is capable of performing the physical and mental acts required by employment and that he is currently employed in employment that should not be considered marginal.  The appeal is therefore denied.


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.  


Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


